  Case 4:20-cv-00035-PK Document 24 Filed 01/04/21 PageID.786 Page 1 of 11
                                                                                     FILED
                                                                                   2020 DEC 31
                                                                                    CLERK
                                                                              U.S. DISTRICT COURT


                             IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

 CALVIN W.,
                                                      MEMORANDUM DECISION AND
                         Plaintiff,                   ORDER

 v.

 ANDREW M. SAUL, Commissioner of
 Social Security,                                     Case #4:20-cv-00035-PK

                         Defendant.                   Magistrate Judge Paul Kohler



       This matter comes before the Court on Plaintiff Calvin W.’s appeal from the decision of

the Social Security Administration denying his application for disability and disability insurance

benefits. The Court held oral arguments on December 29, 2020. Having considered the matter,

the Court will reverse and remand the administrative ruling.

                                      I. STANDARD OF REVIEW

       This Court’s review of the administrative law judge’s (“ALJ”) decision is limited to

determining whether her findings are supported by substantial evidence and whether the correct

legal standards were applied. 1 “Substantial evidence ‘means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’” 2 The ALJ is required to

consider all of the evidence, although she is not required to discuss all of the evidence. 3 If

supported by substantial evidence, the Commissioner’s findings are conclusive and must be


       1
           Rutledge v. Apfel, 230 F.3d 1172, 1174 (10th Cir. 2000).
       2
        Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir. 1996) (quoting Richardson v. Perales,
402 U.S. 389, 401 (1971)).
       3
           Id. at 1009–10.


                                                  1
  Case 4:20-cv-00035-PK Document 24 Filed 01/04/21 PageID.787 Page 2 of 11




affirmed. 4 The Court must evaluate the record as a whole, including the evidence before the ALJ

that detracts from the weight of the ALJ’s decision. 5 However, the reviewing court should not

re-weigh the evidence or substitute its judgment for that of the Commissioner. 6

                                          II. BACKGROUND

A.     PROCEDURAL HISTORY

       In February 2014, Plaintiff filed an application for disability and disability insurance

benefits, alleging disability beginning on January 22, 2014. 7 The claim was denied initially and

upon reconsideration. 8 Plaintiff then requested a hearing before an ALJ, which was held on

March 7, 2017. 9 The ALJ issued a decision on April 17, 2017, finding Plaintiff not disabled. 10

The Appeals Council remanded that decision on March 8, 2018. 11 A remand hearing was held

on October 1, 2018, before a different ALJ. 12 The ALJ again issued an unfavorable decision on

April 4, 2019. 13 The Appeals Council denied Plaintiff’s request for review on March 10, 2020, 14

making the ALJ’s decision the Commissioner’s final decision for purposes of judicial review. 15



       4
           Richardson, 402 U.S. at 390.
       5
           Shepherd v. Apfel, 184 F.3d 1196, 1199 (10th Cir. 1999).
       6
           Qualls v. Apfel, 206 F.3d 1368, 1371 (10th Cir. 2000).
       7
           R. at 281–82.
       8
           Id. at 107, 124.
       9
           Id. at 64–92.
       10
            Id. at 125–48.
       11
            Id. at 149–53.
       12
            Id. at 35–62.
       13
            Id. at 12–34.
       14
            Id. at 1–6.
       15
            20 C.F.R. § 422.210(a).


                                                 2
  Case 4:20-cv-00035-PK Document 24 Filed 01/04/21 PageID.788 Page 3 of 11




           On April 15, 2020, Plaintiff filed his complaint in this case. 16 On July 1, 2020, both

parties consented to a United States Magistrate Judge conducting all proceedings in the case,

including entry of final judgment, with appeal to the United States Court of Appeals for the

Tenth Circuit. 17 The Commissioner filed his answer and the administrative record on August 25,

2020. 18

           Plaintiff filed his Opening Brief on September 18, 2020. 19 Defendant filed his Answer

Brief on October 22, 2020. 20 Plaintiff filed his Reply Brief on November 6, 2020. 21

B.         MEDICAL HISTORY

           Plaintiff alleges the following conditions limit his ability to work: low back injury,

asthma, diabetes, thyroid condition, artificial left shoulder, torn knee ligaments, back pain, ankle

pain, arthritis in the wrists, obesity, heart condition, and sleep apnea. 22 Plaintiff stated these

conditions make it difficult to walk, stand, and sit. 23 Plaintiff also complains of depression and

anxiety. 24 Plaintiff has received treatment for these and various other conditions. 25




           16
                Docket No. 3.
           17
                Docket No. 11.
           18
                Docket Nos. 14–17.
           19
                Docket No. 20.
           20
                Docket No. 21.
           21
                Docket No. 22.
           22
                R. at 398.
           23
                Id. at 407.
           24
                Id.
           25
                Id. at 559, 564, 588, 591, 609, 611, 614, 617, 624, 668, 672, 676, 679, 682, 685, 688,
691, 694.


                                                      3
  Case 4:20-cv-00035-PK Document 24 Filed 01/04/21 PageID.789 Page 4 of 11




C.      HEARING TESTIMONY

        During the initial hearing, Plaintiff testified that he struggled with back and hip pain. 26

His pain increased the more he worked. 27

        At the remand hearing, Plaintiff testified that he worked part-time as a facilitator for a

school district. 28 Plaintiff testified that he had previously worked as a quality control

technician. 29 Plaintiff explained that his pain prevented him from working as it made it difficult

to sit or stand for very long. 30 He also stated that he suffered from diabetes, hypertension,

thyroid issues, and asthma. 31 Plaintiff also noted issues with depression and anxiety. 32

        The ALJ next heard from a vocational expert. As will be discussed in more detail below,

the ALJ did not include any restrictions on reaching or any mental limitations in the hypothetical

question posed to the vocational expert. 33 Based on the hypothetical the ALJ did provide, the

vocational expert testified that such an individual could perform Plaintiff’s past work as a quality

control technician. 34




        26
             Id. at 82.
        27
             Id. at 86.
        28
             Id. at 41.
        29
             Id. at 44.
        30
             Id. at 46.
        31
             Id. at 46, 49.
        32
             Id. at 53.
        33
             Id. at 56–57.
        34
             Id. at 57.


                                                   4
  Case 4:20-cv-00035-PK Document 24 Filed 01/04/21 PageID.790 Page 5 of 11




D.     THE ALJ’S DECISION

       The ALJ followed the five-step sequential evaluation process in deciding Plaintiff’s

claim. At step one, the ALJ determined that Plaintiff had not engaged in substantial gainful

activity from his alleged onset date of January 22, 2014. 35 At step two, the ALJ found that

Plaintiff suffered from the following severe impairments: degenerative disc disease,

degenerative joint disease, obesity, asthma, and diabetes mellitus. 36 At step three, the ALJ found

that Plaintiff did not have an impairment or combination of impairments that met or equaled a

listed impairment. 37 At step four, the ALJ determined that Plaintiff could perform his past

relevant work, and, therefore, was not disabled. 38

                                        III. DISCUSSION

       Plaintiff raises three issues in his brief: (1) whether the ALJ erred by failing to include all

of Plaintiff’s established limitations in the hypothetical to the vocational expert; (2) whether the

ALJ erred by failing to properly evaluate the medical opinion evidence; and (3) whether the ALJ

erred by failing to evaluate whether mild mental impairments would preclude Plaintiff from

performing his past relevant work.




       35
            Id. at 18.
       36
            Id. at 19.
       37
            Id. at 21–22.
       38
            Id. at 27–28.


                                                  5
  Case 4:20-cv-00035-PK Document 24 Filed 01/04/21 PageID.791 Page 6 of 11




A.     HYPOTEHTICAL QUESTION

       The Tenth Circuit had held that “testimony elicited by hypothetical questions that do not

relate with precision all of a claimant’s impairments cannot constitute substantial evidence to

support the [Commissioner’s] decision.” 39 Here, the ALJ’s hypothetical question to the

vocational expert did not contain any reaching restriction. However, the ALJ’s residual

functional capacity assessment included the limitation that Plaintiff could only “occasionally

reach overhead with the left upper extremity with no restrictions on the right.” 40 The description

of Plaintiff’s past relevant work states that it requires frequent reaching. 41 Thus, there is an

unresolved conflict between Plaintiff’s residual functional capacity and the description of

Plaintiff’s past work. Despite this, the Commissioner argues that remand is not required because

Plaintiff’s description of how he performed his past work is consistent with the ALJ’s residual

functional capacity assessment.

       In support of this argument, the Commissioner points to Plaintiff’s description of his

work as a quality control technician. 42 When asked how many hours each day he did reaching,

Plaintiff responded “N/A.” 43 Based upon this statement, the Commissioner argues that the

ALJ’s error was harmless. The problem with the Commissioner’s reliance on this description is

that the ALJ did not cite it or discuss it in making her determination that Plaintiff could perform


       39
         Hargis v. Sullivan, 945 F.2d 1482, 1492 (10th Cir. 1991) (quoting Ekeland v. Bowen,
899 F.2d 719, 724 (8th Cir. 1990)).
       40
            R. at 22.
       41
          U.S. Dep’t of Labor, Employment & Training Admin., Dictionary of Occupational
Titles (DOT) # 012.261-014 (4th ed. 1991), 1991 WL 646365.
       42
            R. at 482.
       43
            Id.


                                                   6
  Case 4:20-cv-00035-PK Document 24 Filed 01/04/21 PageID.792 Page 7 of 11




his past relevant work as he performed it. Instead, the ALJ relied on the vocational expert’s

testimony to make this determination. 44 As set forth above, because the hypothetical question

did not contain all of Plaintiff’s limitations, the vocational expert’s testimony cannot provide the

basis for the ALJ’s decision.

        Even considering Plaintiff’s description of how he performed his past work, it does not

provide substantial evidence to support the ALJ’s decision. Plaintiff stated that reaching was not

applicable to his job. However, the Social Security Administration recognizes that reaching is

“required in almost all jobs.” 45 Thus, it is highly unlikely that Plaintiff’s job required absolutely

no reaching. The ALJ’s decision is completely devoid of any analysis of how Plaintiff’s

reaching limitation would affect, if at all, his ability to perform his past relevant work and the

Court declines the Commissioner’s effort (though well crafted) to prop up the ALJ’s step four

finding. 46

        The Commissioner also argues that the ALJ’s finding that Plaintiff performed his past

work at a sedentary exertional level provides support for her conclusion. However, the ALJ’s

statement to this effect is largely conclusory. 47 Further, the definition of sedentary work does

not address reaching. 48 The fact that the ALJ found Plaintiff performed his past work at a




        44
              Id. at 28.
        45
              SSR 85-15, 1985 WL 56857, at *7 (Jan. 1, 1985).
        46
           See Haga v. Astrue, 482 F.3d 1205, 1207–08 (10th Cir. 2007) (“[T]his court may not
create or adopt post-hoc rationalizations to support the ALJ’s decision that are not apparent from
the ALJ’s decision itself.”).
        47
              R. at 28.
        48
              20 C.F.R. § 404.1567(a).


                                                  7
  Case 4:20-cv-00035-PK Document 24 Filed 01/04/21 PageID.793 Page 8 of 11




sedentary level adds nothing. Therefore, the Court finds that remand is required for further

consideration of Plaintiff’s reaching limitation on his ability to perform his past relevant work.

B.     OPINION EVIDENCE

       Plaintiff next argues that the ALJ erred in her treatment of the opinions of nurse

practitioner Karen Whittemore, who treated Plaintiff since 2015. On February 8, 2017, Ms.

Whittemore completed a Physical Residual Function Capacity Statement. 49 Ms. Whittemore

opined that Plaintiff could walk one block without pain, would need to lie down or recline for

less than an hour in a work day, could sit for 1 hour at a time, stand for 15 minutes at a time, and

walk for 30 minutes at a time. 50 Ms. Whittemore further stated that Plaintiff could sit for 5 hours

of an 8-hour work day and walk for less than 1 hour in a work day. 51 Ms. Whittemore stated that

Plaintiff would need to take time off due to his pain, would be off task for more than 30% of a

work day, miss 5 or more days per month, and would be 50% less efficient than an average

worker. 52

       The ALJ gave these findings little weight. 53 The ALJ found that Ms. Whittemore’s

findings were not consistent with her own records, which showed well-controlled diabetes, good

strength, and good range of motion. 54




       49
             R. at 661–64.
       50
             Id. at 662–63.
       51
             Id. at 663.
       52
             Id. at 663–64.
       53
             Id. at 25.
       54
             Id.


                                                 8
  Case 4:20-cv-00035-PK Document 24 Filed 01/04/21 PageID.794 Page 9 of 11




       In a statement from October 2018, Ms. Whittemore stated that Plaintiff could lift between

10 and 20 pounds, stand/walk for less than 2 hours, and sit for 2 hours. 55 Ms. Whittemore

further stated that Plaintiff’s symptoms would interfere with the attention and concentration to do

simple, routine tasks 20% or more of the time and that Plaintiff would be off task 20% or more

of the time. 56 Ms. Whittemore further opined that Plaintiff would be absent from work 4 or more

days per month and would be 50% less efficient when compared to an average worker. 57

       The ALJ found that this opinion was not supported by the evidence and was not

persuasive and, therefore, gave it no weight. 58 Plaintiff complains that the ALJ failed to discuss

evidence that would have supported Ms. Whittemore’s opined limitations, specifically the

overhead reaching limitation and issues with Plaintiff’s thumbs, wrist, and forearms. Because

remand is required, the ALJ is free to reassess Ms. Whittemore’s findings and opinions.

C.     MENTAL IMPAIRMENTS

       Plaintiff’s final argument is that the ALJ failed to properly account for his mental

impairments. As stated, the ALJ found that Plaintiff could perform his past work as a quality




       55
            Id. at 698.
       56
            Id. at 698–99.
       57
            Id. at 699.
       58
            Id. at 27.


                                                 9
 Case 4:20-cv-00035-PK Document 24 Filed 01/04/21 PageID.795 Page 10 of 11




control technician. That work is considered skilled 59 with an SVP of 7. 60 Plaintiff complains

that the ALJ did not address whether Plaintiff’s alleged mental impairments would impact his

ability to perform skilled work. Instead, the ALJ simply stated that Plaintiff “does not have

significant mental limitations, such that he would be able to perform this skilled occupation.” 61

       Step four of the sequential analysis, at which the ALJ found plaintiff not disabled,
       is comprised of three phases. In the first phase, the ALJ must evaluate a claimant’s
       physical and mental residual functional capacity (RFC), and in the second phase,
       he must determine the physical and mental demands of the claimant’s past relevant
       work. In the final phase, the ALJ determines whether the claimant has the ability to
       meet the job demands found in phase two despite the mental and/or physical
       limitations found in phase one. At each of these phases, the ALJ must make specific
       findings. 62

       The ALJ found that Plaintiff’s mental impairments caused no more than mild limitation

in any of the functional areas and, therefore, were non-severe. 63 This conclusion is well

supported by the evidence set out by the ALJ. 64 However, the ALJ failed to discuss the mental

demands of Plaintiff’s past relevant work, as required. Further, the ALJ’s conclusion that


       59
          “Skilled work requires qualifications in which a person uses judgment to determine the
machine and manual operations to be performed in order to obtain the proper form, quality, or
quantity of material to be produced. Skilled work may require laying out work, estimating
quality, determining the suitability and needed quantities of materials, making precise
measurements, reading blueprints or other specifications, or making necessary computations or
mechanical adjustments to control or regulate the work. Other skilled jobs may require dealing
with people, facts, or figures or abstract ideas at a high level of complexity.” 20 C.F.R.
404.1568(c).
       60
           SVP is “specific vocational preparation” and “is defined as the amount of lapsed time
required by a typical worker to learn the techniques, acquire the information, and develop the
facility needed for average performance in a specific job-worker situation.” DOT App. C, 1991
WL 688702. An SVP of 7 requires between two and four years to learn. Id.
       61
            R. at 28.
       62
            Winfrey v. Chater, 92 F.3d 1017, 1023 (10th Cir. 1996) (internal citations omitted).
       63
            R. at 20.
       64
            Id. at 19–20.


                                                 10
 Case 4:20-cv-00035-PK Document 24 Filed 01/04/21 PageID.796 Page 11 of 11




Plaintiff’s mental limitations would not alter his ability to perform skilled work is completely

conclusory and lacks the specific findings needed, which is insufficient. 65 As with the reaching

limitation, no mental impairments were presented to the vocational expert. Thus, the vocational

expert’s testimony cannot provide substantial evidence for the ALJ’s conclusion. As a result,

there is no substantial evidence to support the ALJ’s finding. Therefore, this case must be

remanded for further consideration as to whether Plaintiff’s mental impairments affect his ability

to perform his past relevant work.

                                       IV. CONCLUSION

       It is therefore

       ORDERED that the ALJ’s decision is REVERSED AND REMANDED pursuant to

sentence four of 42 U.S.C. § 405(g) for the purposes of conducting additional proceedings as set

forth herein.

       DATED: 31December 2020.

                                              BY THE COURT:



                                              PAUL KOHLER
                                              United States Magistrate Judge




       65
          Frantz v. Astrue, 509 F.3d 1299, 1304 (10th Cir. 2007) (“The ALJ’s conclusory
statement that ‘[t]he exertional and non-exertional requirements of this job [as a general clerk]
are consistent with the claimant’s residual functional capacity’ is insufficient under Winfrey to
discharge his duty to make findings regarding the mental demands of [the plaintiff’s] past
relevant work.”).


                                                11
